            Case 4:16-cr-40025-TSH Document 210 Filed 11/13/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
                v.                                   )
                                                     )        Docket No. 16-CR-40025-TSH
(1)        IVAN CRUZ-RIVERA and                      )
(2)        CARLOS JIMENEZ                            )
                                                     )
                       Defendants.                   )


                          Government’s Amended Exhibit List (11/13/18)

                                                Description

      1      DEA Exhibit 12 (heroin purchased by CS from SG 10/4/2013)

      2      DEA Form 7 and Laboratory Report relating to Exhibit 12 (00048-49)

      3      Photograph #1 of money and cell phones seized from NJ Lexus (00189)

      4      Photograph #2 of money seized from NJ Lexus (00190)

      5      N-84 Envelope from Agustin Flores to Segundo Gutierrez (00177)

      6      N-85 Receipt from Ivan Cruz Rivera to Raquel Flores for $2000 (00177)

      7      Photocopy of (2) $1000 money orders send to Segundo Gutierrez by Agustin Flores
             (00178)
      8      Rule 5 documents signed by Ivan Cruz-Rivera

      9      Statement of Ivan Cruz-Rivera regarding $44,000 seized (00093)

      10     Documents submitted by Ivan Cruz-Rivera to Worcester County District Attorney’s
             Office making claim against $44,000 seized (00094-100 and 00179-84)
      11     Traffic Citation issued to Carlos Jimenez on 10/4/2013 (01408-09)

      12     N-45 (audio / video recording from UC vehicle on 10/4/2013) (00224)

      13     Transcript / Translation of N-45 (01713-52)

      14     N-46 (audio / video recording from CS’s person on 10/4/2013) (00225)
     Case 4:16-cr-40025-TSH Document 210 Filed 11/13/18 Page 2 of 4



15    Transcript / Translation of N-46 (01753-97)

16    N-48 (consensually recorded telephone call on 10/14/2013) (00226)

17    Transcript / Translation of N-48 (01798-806)

18    N-49 (audio / video recording of meeting on 10/22/2013) (00227)

19    Transcript / Translation of N-49 (01807-21)

20    Verizon Wireless bills for Segundo Gutierrez (978-868-3324) (00138-65)

21    Verizon Wireless bills for Christine Jimenez (732-887-2581) (00166-75)

22    Tracfone Wireless records for 787-222-8866 (01515-17; 01530-31; and 01959-
      2061)
23    Verizon Wireless records for 978-868-3324 (01532-654 and 01693)

24    Verizon Wireless records for 732-887-2581 (01532-654 and 01690)

25    What’s App Messages from Segundo Gutierrez phone with 787-222-8866 (01663-
      67)
26    Transcript / Translation of What’s App Messages from Segundo Gutierrez phone
      with 787-222-8866 (01863-68)
27    CV for Senior Forensic Chemist Vadim Astrakhan (01446-47)

28    CV for Trooper Felipe Martinez (01448-50)

29    Recorded telephone call from Segundo Gutierrez made from prison in FL to Ivan
      Cruz-Rivera 12/1/2014 at 9:12 am (00222)
30    Transcript / Translation of 12/1/2014 call at 9:12 am (01822-25)

31    Recorded telephone call from Segundo Gutierrez made from prison in FL to Ivan
      Cruz-Rivera 12/1/2014 at 10:20 am (00223)
32    Transcript / Translation of 12/1/2014 call at 10:20 am (01826-39)

33    Recorded telephone call from Segundo Gutierrez made from Wyatt to Ivan Cruz-
      Rivera 7/15/2015 at 1:32 pm (00217)
34    Transcript / Translation of 7/15/2015 call at 1:32 pm (01840-44)

35    Recorded telephone call from Segundo Gutierrez made from Wyatt to Ivan Cruz-
      Rivera 7/15/2015 at 3:48 pm (00216)
36    Transcript / Translation of 7/15/2015 call at 3:48 pm (01845-50)

37    Wyatt Call Detail Report for 7/15/2015 (00214-15)
         Case 4:16-cr-40025-TSH Document 210 Filed 11/13/18 Page 3 of 4



    38     Recorded telephone call from Segundo Gutierrez made from Wyatt to Ivan Cruz-
           Rivera 7/21/2015 at 1:06 pm (00221)
    39     Transcript / Translation of 7/21/2015 call at 1:06 pm (01851-54)

    40     Recorded telephone call from Segundo Gutierrez made from Wyatt to Ivan Cruz-
           Rivera 7/21/2015 at 5:13 pm (00220)
    41     Transcript / Translation of 7/21/2015 call at 5:13 pm (01855-62)

    42     Wyatt Call Detail Report for 7/21/2015 (00216-17)

    43     BOP records relating to calls from Segundo Gutierrez (00236-239)

    44     Recording with dispatch from 10/4/2013 car stop (00914)

    45     Photograph of Ivan Cruz-Rivera identified by Segundo Gutierrez (00088)

    46     Photograph of Carlos Jimenez identified by Segundo Gutierrez (00089)

    47     N-67 Segundo Gutierrez iPhone

    48     Surveillance notes from 10/4/2013 (01381-85 and 01397-404)

    49     Photographs of 105/107 Union Street January 2014 (01679-89)

    50     Segundo Gutierrez Cooperation Agreement (00895-99)

    51     Detection Records relating to Jari (00271-451)

    52     Training Records relating to Jari (00452-881)

    53     Certification Records for Trooper Patrick Robinson and K-9 Jari (00882-83)



   The government reserves the right to supplement this list with additional exhibits identified

in the discovery or as the need to call additional witnesses becomes clear during trial preparation.
         Case 4:16-cr-40025-TSH Document 210 Filed 11/13/18 Page 4 of 4



                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Michelle L. Dineen Jerrett
                                                     MICHELLE L. DINEEN JERRETT
                                                     WILLIAM F. ABELY
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608
                                                     michelle.dineen.jerrett@usdoj.gov

Dated: November 13, 2018



                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 13, 2018
